Citation Nr: 0519461	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for intervertebral disc syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 until August 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

The veteran was initially awarded service connection for 
lumbar disc disease in a January 2002 Board decision.  That 
determination was effectuated by the RO in the February 2002 
action on appeal.  A 20 percent evaluation was assigned 
effective July 21, 1998, the date of claim.  The veteran 
disagreed with the rating percentage assigned and initiated 
an appeal.  Subsequently, in a February 2003 Decision Review 
Officer decision, his initial rating was increased to 40 
percent, effective back to July 21, 1998.  As this increase 
is less than the maximum available benefit, it does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the Board will proceed with appellate 
review of the propriety of the assigned rating.

These matters were previously before the Board in January 
2004 and January 2005.  On those occasions, remands were 
ordered to accomplish additional development.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
intervertebral disc syndrome has been manifested by 
subjective complaints of constant pain, with radiation to the 
lower extremities, productive of severe limitation of motion, 
with no more than moderate neurological deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation of 60 
percent for intervertebral disc syndrome, prior to September 
23, 2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

2.  The schedular criteria for a separate 40 percent initial 
evaluation for orthopedic manifestations of the service-
connected intervertebral disc syndrome, from September 23, 
2002 through September 25, 2003, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003).

3.  The schedular criteria for a separate 20 percent initial 
evaluation, but no higher, for neurologic manifestations of 
the service-connected intervertebral disc syndrome, from 
September 23, 2002 through September 25, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
8520, 8521, 8524, 8525, and 8526 (as in effect prior to 
September 26, 2003).

4.  The schedular criteria for an initial evaluation in 
excess of 40 percent for intervertebral disc syndrome, from 
September 26, 2003, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 
5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim arises 
from a notice of disagreement as to the adjudication of an 
issue for which § 5103(a) notice had been provided (i.e., the 
veteran submits a notice of disagreement as to the rating 
assigned), notice under 38 U.S.C.A. § 5103(a) is not required 
as to the secondary claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  

In the present case, the veteran did not receive an 
appropriate notice letter as to his underlying service 
connection claim.  As such, the exemption afforded under 
VAOPGCPREC 8-2003 does not apply and notice must be provided 
as to the "downstream issue."  

A VA letter issued in March 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's VA and private post service treatment and 
examination.  Additionally, records from the Social Security 
Administration (SSA) are included in the claims folder.  
Furthermore, a transcript of the veteran's April 2005 hearing 
before the undersigned is of record.  Moreover, lay 
statements from the veteran's son and girlfriend are of 
record, as are statements from the veteran and his accredited 
representative.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background- intervertebral disc syndrome

In his January 1997 claim for disability benefits through the 
Social Security Administration (SSA), the veteran reported 
progressively worsening back pain.  He could not stand on his 
feet for very long and his back pain also radiated to his 
arms and legs.  

In a February 1997 assessment performed in conjunction with 
his SSA claim, cranial nerves were normal.  Motor and grip 
strength were reduced to 3/5 bilaterally and motor 
examination was otherwise normal.  Deep tendon reflexes were 
symmetric and gait and station were normal.  Sensation was 
also normal.  

In a September 1997 examination report of the Indiana 
Department of Family and Social Services Disability 
Determination Bureau, the veteran complained of constant low 
back pain that was sharp and nonradiating.  It was 
precipitated by twisting the wrong way or by heavy lifting.  
His pain was worse in the mornings.  

Objectively, the veteran walked very stiffly, using a cane.  
He leaned toward the right side.  He could not walk on his 
heels or toes.  He was also unable to squat or hop.  There 
was tenderness on the left side and severe muscle spasm was 
appreciated, more on the left than the right.  
Neurologically, his motor strength was 4/5 on the left upper 
and lower extremities and 5/5 on the right.  Deep tendon 
reflexes were 2+ in all extremities.  Sensory was decreased 
on the lateral side of the left leg all the way down to the 
foot, but positive sense was intact.  The plantars were down 
going and Romberg was negative.  X-rays showed minimal 
osteoarthritic changes at L4 and L5.  

The veteran's lumbar range of motion in September 1997 was as 
follows: flexion to 75 degrees; extension to 10 degrees; 
right lateral flexion to 15 degrees; left lateral flexion to 
10 degrees; right rotation to 30 degrees; and left rotation 
to 30 degrees.  The veteran was unable to bend, twist, stoop 
or lift without worsening his back symptoms.  

A July 1998 lay statement written by the veteran's son 
attested to his longstanding back pain.  At times, the 
veteran had to crawl on his hands and knees because his back 
pain was so severe.  Another letter from the veteran's 
girlfriend added that the veteran's legs hurt all of the 
time.  

In August 1998, the veteran was examined by VA.  At that 
time, he complained of low back pain that radiated down his 
buttocks into his lower extremities posteriorly.  He 
complained of some lower extremity numbness and tingling but 
denied any incontinence.  Objectively, he had a negative 
straight leg raise bilaterally, though his hamstrings were 
tight during that exercise.  Motor strength was symmetric 
bilaterally.  The veteran had +4 out of 5 strength in the 
quadriceps, hamstrings, iliopsoas, tibialis anterior and 
gastrocnemius complexes bilaterally.  Electrohydraulic 
lithotripsy was 5/5 bilaterally.  Sensation was grossly 
intact to light touch in the lower extremities.  Deep tendon 
reflexes were 1+ and symmetric in the Achilles bilaterally.  
Patella deep tendon reflexes were 2+ and symmetric in both 
legs.  There was no clonus.  

A December 1998 MRI of the lumbar spine yielded an impression 
of left paracentral disc extrusion at L4/5 extending 
superiorly behind the L4 vertebral body anterior to the 
posterior longitudinal ligament.  The disc touched the left 
L5 nerve root.  There was also minimal degenerative disc 
disease and facet degenerative joint disease at L3/4 and 
L5/S1.

In an April 1999 personal hearing before the RO, the veteran 
testified as to a tingling sensation down his back.  
(Transcript "T" at 5).  He felt tingling into his legs and 
up through the middle of his back.  

VA outpatient treatment reports dated in 1999 and 2000 
reflect continued complaints and care for low back pain that 
radiated into the bilateral lower extremities.  A December 
1999 pain clinic report indicated that sensory systems were 
intact.  Motor strength was 4/5.  Pain was rated as a 5 out 
of 10.  A February 2000 pain clinic report indicated a pain 
score of 6 out of 10.  In April 2000, the veteran received an 
epidural injection.  A September 2000 report indicated 
complaints of a dull ache in the lower extremities, as well 
as intermittent weakness of the upper extremities.  The 
veteran was taking Vicodin and was receiving acupuncture 
treatment.

In October 2000 and November 2000, lumbar joint injections 
were performed.  Also in November 2000, a VA pain clinic note 
showed that sensory and motor testing was normal.  The 
veteran was being prescribed methocarbamol for muscle spasms.  

VA outpatient treatment records dated in January 2001 show 
that the veteran was taking one to two tabs of Vicodin every 
6 hours for pain.  Sensory examination was intact at that 
time and motor strength was 5/5.  At that time, the veteran 
explained that he was sleeping with his leg up to help 
alleviate his back pain.  He described his pain as constant.  

In February 2001 the veteran had a sacroiliac joint 
injection.

In a February 2001 hearing before a Decision Review Officer, 
the veteran explained that he received shots for his back 
pain about once every three months.  (T. at 11).  The veteran 
described his symptomatology to include sharp pain with 
twisting or turning.  (T. at 12).  He took 4000 mgs of 
something like codeine on a daily basis.  He stated that he 
could hardly get out of bed in the morning.  The veteran also 
testified that he had problems walking on concrete due to his 
back disability.  He described his pain as an 8 out of 10 at 
that moment.  (T. at 13).  He added that his pain was so 
intense that it affected his concentration.  He gave up 
hunting due to back pain and also fished less frequently for 
the same reason.  The veteran explained that he would fall 
down at times but he denied ever being laid up in bed.  (T. 
at 14).  

A March 2001 pain clinic note indicates a motor strength of 
5/5 and reflexes of 2/2.  

An undated private record indicated complaints of back pain 
and bilateral leg twitch.  

A pain clinic report dated in April 2001 showed decreased 
sensation of the left anterior thigh.  Motor strength was 5/5 
bilaterally.  

A July 2001 pain clinic report revealed complaints of burning 
pain from the back to the toes.  The pain was continuous and 
was rated as an 8 out of 10.  The treatment plan involved 
Vicodin and muscle relaxers were suggested.  

In an October 2001 pain assessment, the veteran indicated 
that his back pain gave him much difficulty walking and 
working.  His pain was a 5 out of 10 at that time.  

In July 2002, the veteran had a VA neurological examination.  
At that time, the veteran explained that he takes steroid 
treatments to alleviate his back symptomatology.  He also 
took Methadone, Gabapentin and Methocarbamol.  He described 
shooting pains that traveled his entire legs.  His feet hurt 
and burned.  They also tingled and felt numb.  

Objectively, he had 4/5 motor strength in the hip flexors and 
5/5 motor strength as to the quadriceps, hamstrings and 
plantarflexion of the feet.  Motor strength was 3+/5 as to 
dorsiflexion of both feet.  No atrophy or fasciculations were 
noted.  Sensation was decreased to pinprick in a bilateral L5 
distribution.  There was decreased vibratory sensation in 
both feet.  Propioception was intact and tone was within 
normal limits.  

The July 2002 VA examination showed lumbar range of motion as 
follows: flexion to 80 degrees; extension to 5 degrees; right 
lateral flexion to 20 degrees; left lateral flexion to 15 
degrees; right rotation to 20 degrees; and left rotation to 
20 degrees.  

Another VA examination of the spine in July 2002 demonstrated 
tenderness in the paraspinal muscles, greater on the left, 
with minimal midline tenderness.  He had 5/5 motor strength 
in the right iliopsoas with 4/5 of the left iliopsoas, left 
quadriceps, left hamstrings and left foot dorsiflexors and 
plantarflexors.  That was in relation to 5/5 strength on the 
right side in those muscle distributions.  The veteran 
described a subjective decrease in sensation in testing all 
areas of both legs and feet.  He had 2+ patellar tendon 
reflexes and 1+ Achilles reflexes.  He had no clonus present 
and had a negative Babinski.  The assessment was previous 
disc protrusion, L5-S1, with worsening symptoms of the left 
side.  

An EMG study conducted in September 2002 was abnormal, 
showing L4, L5 radiculopathy.  There was no evidence of 
peripheral neuropathy.

Additional VA treatment reports dated in 2002 reflect further 
complaints of low back pain radiating down the legs. 

An August 2002 MRI of the lumbar spine revealed very mild 
degenerative change with degenerative disc signal at the 
L4/L5 and L5/S1 levels.

VA clinical records dated in October 2002 show continued 
complaints of low back pain with bilateral leg weakness.  The 
pain extended from the lower back all the way down to the 
toes.  

A VA clinical record dated in April 2004 indicated that the 
veteran was continuing a regimen of methadone for management 
of his back pain.  Another April 2004 record notes his 
reports of falling about once per week due to his back 
disability.  His feet tingled during such falls.  He also 
explained that his back pain woke him up at night, 
necessitating higher doses of methadone.  

The veteran provided testimony at a videoconference hearing 
before the undersigned in April 2005.  At that time, the 
veteran explained that he experienced shooting pains from the 
middle of his back down to his legs and hips.  (T. at 4).  At 
times, he could not move his hips or bend over.  He 
identified his left leg as being worse than the right.  He 
could not sleep at night due to pain.  He sometimes even 
tried sleeping on the floor.  With 30 minutes of exertion his 
pain forced him to sit down and put his feet up in the air.  
(T. at 5).  He also took extra medication at all due to 
severe discomfort.  Additionally, he fell down about once 
weekly because of his back disability.  (T. at 6).  He 
explained that, when the pain radiated into his legs it 
burned like fire.  The veteran stated that his back pain was 
constant, with no relief.  On his way to the hearing, he had 
to get out of his car on three occasions, causing a two-hour 
drive to take nearly twice as long.  (T. at 7).  Because of 
his difficulty traveling, he was unable to see his doctors 
frequently.  The Indianapolis medical center was 
approximately 120 miles from his home.  
 
At the hearing, the veteran sat with his hands at his back, 
inside his belt.  He explained that he sat in that position 
when he did not have a cushion behind his back.  He needed to 
keep pressure on his back to keep it from hurting.  

Regarding pain management, the veteran indicated that he was 
on painkillers and muscle relaxers.  (T. at 13).  His dosage 
of Gabapentin was recently doubled.  However, the medicines 
did not fully relieve his symptoms.  (T. at 14).  He also 
received injections about 3 to 4 times per year.  (T. at 16).  

Also at his April 2005 hearing, the veteran indicated that he 
had been on SSA disability since 1996 because of his low back 
problem.  (T. at 7).  He commented that he had not worked 
since approximately 1995.  (T. at 16).  

Analysis- Intervertebral disc syndrome

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293, was effective September 23, 2002.  The 
next amendment affected general diseases of the spine and 
became effective September 26, 2003.  

I.  Prior to September 23, 2002

The veteran is presently assigned a 40 percent evaluation for 
intervertebral disc syndrome.  During the period in question, 
this disability was addressed by Diagnostic Code 5293.  Under 
that Code section, a 40 percent evaluation is for application 
in the case of severe impairment with recurring attacks, with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

The Board has reviewed the evidence of record and finds 
support for the next-higher 60 percent evaluation under 
Diagnostic Code 5293, as it existed prior to September 23, 
2002.  Indeed, the evidence contains several findings of 
decreased motor strength.  For example, such was shown in a 
February 1997 private medical report, an August 1998 VA 
examination, a December 1999 VA outpatient treatment report, 
and in another VA examination report dated in July 2002.  The 
evidence also indicates sensory abnormalities.  Specifically, 
the veteran raised frequent complaints of tingling, burning 
and numbness in the lower extremities.  Such complaints were 
objectively verified in a private 1997 report which indicated 
a decrease in sensation on the lateral side of the left leg 
all the way down to the foot.   Sensory deficit was again 
shown in a July 2002 VA examination, which noted a decrease 
in sensation to pinprick in a bilateral L5 distribution.  
There was also decreased vibratory sensation in both feet.  
Furthermore, an EMG study conducted in September 2002 was 
abnormal, showing L4, L5 radiculopathy.  

In further finding that the veteran's overall disability 
picture is consistent with the next-higher 60 percent 
evaluation under the old version of Diagnostic Code 5293, the 
Board relies on evidence demonstrating characteristic pain.  
Indeed, a 
private September 1997 examination report revealed that the 
veteran walked very stiffly, using a cane, and that he could 
not walk on his heels or toes.  He was also unable to squat 
or hop.  There was tenderness on the left side and severe 
muscle spasm was appreciated, more on the left than the 
right.  Moreover, VA outpatient treatment records dated from 
1999 to 2001 consistently indicate pain complaints, in some 
cases rated as very severe.  Moreover, VA examination in July 
2002 demonstrated tenderness in the paraspinal muscles.  
Further regarding the veteran's pain, the veteran received 
several steroid injections to alleviate his back 
symptomatology.  The record also indicates that he medicated 
several times daily to control his back pain.  Such 
medication involved both painkillers such as Vicodin and 
methadone, as well as muscle relaxer Methocarbamol.

Based on all of the foregoing, a 60 percent evaluation is 
justified under the old version of Diagnostic Code 5293.  The 
Board notes that in reaching this conclusion, the 
preponderance of the evidence is in support of the claim, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In determining that the veteran's disability picture is most 
accurately depicted by a 60 percent disability evaluation 
under Diagnostic Code 5293 as it existed prior to September 
23, 2002, the Board acknowledges that not all of the criteria 
for such a rating have been shown by the medical evidence.  
For example, evidence of absent ankle jerk has not been 
established.  However, as stated in 38 C.F.R. § 4.21, it is 
not expected that every single symptom be exhibited.

Having determined that a 60 percent evaluation is appropriate 
prior to September 23, 2002, the Board must now consider 
whether a rating in excess of that amount is possible for the 
period in question.  It is observed that, prior to September 
23, 2002, the schedular criteria for disabilities spine 
afforded a rating of 100 percent for vertebral fracture 
(Diagnostic Code 5285) and for unfavorable ankylosis (5286).  
Neither Code section criteria has been clinically 
demonstrated, and there is no other means under which a 
rating in excess of 60 percent could be attained.  

Finally, the evidence does not reflect that, during the 
period in question, the veteran's intervertebral disc 
syndrome caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.



II.  From September 23, 2002 through September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 25, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's intervertebral disc syndrome.  
As noted above, one relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  That 
Code section provides a 20 percent evaluation where the 
evidence demonstrates moderate limitation of motion.  A 40 
percent rating is for application where there is severe 
limitation of lumbar spine motion.  

Again, in the present case, the veteran's flexion ranged from 
75 to 80 degrees.  His extension ranged from 5 to 10 degrees.  
Right lateral flexion ranged from 15 to 20 degrees.  Left 
lateral flexion ranged from 10 to 15 degrees.  Finally, 
bilateral rotation ranged from 20 to 30 degrees.  

Based on the figures noted above, it can be concluded that 
the veteran's forward flexion and rotation were mildly 
impaired, his lateral flexion was more moderately impaired 
and his extension was more severely impaired.  Such findings 
suggest that the veteran's range of motion should be 
characterized as "moderate."  However, the Board must also 
consider the veteran's complaints of pain as set forth under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Here, as previously 
discussed, the veteran's pain was of such severity as to 
require frequent steroid injections, and the use of 
painkillers such as Vicodin and Methadone multiple times each 
day.  The veteran also had to take muscle relaxers on a daily 
basis.  Such regimen is clearly indicative of extreme pain 
and discomfort.  Finally, as noted in a September 1997 
private assessment, the veteran was unable to bend, twist, 
stoop or lift without worsening his back symptoms.  As such, 
the overall evidence portrays a disability picture 
commensurate with severe limitation of motion under 
Diagnostic Code 5292 and a 40 percent evaluation applies for 
the orthopedic manifestations of the veteran's intervertebral 
disc syndrome.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is Diagnostic Code 5295, for lumbosacral strain.  
However, that Code section does not afford an evaluation in 
excess of 40 percent.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected intervertebral disc syndrome.  

The veteran has raised complaints of radiating pain into his 
lower extremities, with associated tingling and numbness.  On 
some occasions such symptoms have been so severe as to cause 
him to fall down.  Objectively, the evidence shows some 
decrease in motor strength and some decreased sensation of 
the lower extremities.  Furthermore, an EMG study conducted 
in September 2002 was abnormal, showing L4, L5 radiculopathy.  

The Board finds that the medical evidence detailed above 
allows for a finding of moderate neurological manifestations 
of the veteran's service-connected intervertebral disc 
syndrome.  A finding of severe manifestations is not for 
application as the evidence does contain multiple findings of 
full motor strength and intact sensation.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "moderate" 
neurological symptoms.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In the present case, a 20 percent rating for 
moderate disability is afforded under Diagnostic Codes 8520, 
8521, 8524, 8525, and 8526.  All remaining potentially 
relevant Code sections provide only noncompensable or 10 
percent evaluations.  Thus, the veteran is entitled to a 20 
percent rating under Diagnostic Code 8520, 8521, 8524, 8525 
or 8526 for the neurologic manifestations of the disability 
at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 40 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 20 percent 
evaluation under Diagnostic Code 8520, 8521, 8524, 8525, or 
8526 for the neurologic manifestations.  Those separate 
orthopedic manifestation and neurologic manifestation ratings 
must now be combined under 38 C.F.R. § 4.25, along with all 
other service-connected disabilities.  Here, there are no 
other service-connected disabilities.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), and 20 percent 
(neurological manifestations of his low back disability) an 
evaluation of 50 percent is derived.  This combined rating 
exceeds the combined 40 percent evaluation rating currently 
in effect for this period.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 50 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 40 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 20 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
through September 25, 2003.  As discussed above, there is no 
basis for separate evaluations in excess of those amounts.  

Finally, the evidence does not reflect that, during the 
period in question, the veteran's intervertebral disc 
syndrome caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

III.  From September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general was revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, disabilities of the spine warrant a 40 
percent evaluation where there is forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Finally, unfavorable ankylosis of the entire 
spine warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain; and Diagnostic 
Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, a finding 
of unfavorable ankylosis of the lumbar spine is required in 
order for the veteran to qualify for an evaluation in excess 
of 40 percent.  Thus, based on the analysis of those criteria 
set forth above, the veteran remains entitled to no more than 
a 40 percent evaluation for his intervertebral disc syndrome 
for the period from September 26, 2003.  As the veteran is 
not currently in receipt of payment of compensation based on 
the separate orthopedic and neurologic manifestation ratings 
assigned for the period from September 23, 2002 through 
September 25, 2003, assignment of a 40 percent evaluation 
from September 26, 2003 does not constitute a reduction in 
payment so as to invoke the provisions of 38 C.F.R. § 3.105 
where applicable.

The evidence does not reflect that, during the period in 
question, the veteran's intervertebral disc syndrome caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.
 

ORDER

Entitlement to an initial rating of 60 percent for 
intervertebral disc syndrome, prior to September 23, 2002, is 
granted, subject to the applicable law governing the award of 
monetary benefits.

Entitlement to a separate 40 percent initial evaluation for 
orthopedic manifestations of the service-connected 
intervertebral disc syndrome, from September 23, 2002 through 
September 25, 2003, is granted, subject to the applicable law 
governing the award of monetary benefits.

Entitlement to a separate 20 percent initial evaluation for 
neurologic manifestations of the service-connected for 
intervertebral disc syndrome, from September 23, 2002 through 
September 25, 2003, is granted, subject to the applicable law 
governing the award of monetary benefits.

Entitlement to an initial rating in excess of 40 percent for 
intervertebral disc syndrome, from September 26, 2003, is 
denied.


	(CONTINUED ON NEXT PAGE)


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board finds that additional development is required under 
the VCAA with respect to the veteran's TDIU claim.  
Specifically, it is noted that VA examinations in August 1998 
and July 2002 fail to address the question of whether the 
veteran's service-connected intervertebral disc syndrome 
renders him unable to secure or follow a substantially 
gainful occupation.  In this vein, the law holds that VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The evidence of record reveals that the veteran has been 
awarded disability benefits from the SSA.  In this regard, it 
is noted that SSA follows different legal authority and as 
such VA is not bound by their findings of disability and/or 
unemployability.   See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  However, while a SSA decision is not controlling 
for purposes of VA adjudication, it is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993).  Therefore, there is evidence of record tending to 
suggest that the veteran is unemployable.  Moreover, the 
competent evidence reveals significant limitation, in that 
the veteran was unable to bend, twist, stoop or lift without 
worsening his back symptoms.  The evidence also shows that 
the veteran's intervertebral disc syndrome necessitated heavy 
medication on a daily basis.  

Based on the above, the Board finds that a VA medical opinion 
is necessary under 38 U.S.C.A. §5103A(d)(2) as to the 
veteran's TDIU claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Arrange for a VA examiner to review 
the veteran's claim file and offer an 
opinion as to whether it is at least as 
likely as not that, as a result of his 
service-connected intervertebral disc 
syndrome, the veteran is unable to secure 
or follow a substantially gainful 
occupation.  If it is deemed that 
additional clinical evaluation of the 
veteran is necessary, such examination 
should be scheduled.  In responding to 
this query, the examiner should consider 
not only the mechanical and neurological 
limitations imposed by the intervertebral 
disc syndrome but also the debilitating 
effects (such as drowsiness or inability 
to drive or operate equipment) of any 
medications taken for pain relief. 

The examiner should provide a clear 
rationale for his conclusion, citing 
objective medical evidence where 
appropriate.  

Again, the claims file must be reviewed 
in connection with this opinion.  The 
examination report should clearly 
indicate that such a review occurred.  

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


